Citation Nr: 0213297	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected 
Peyronie's disease and impotence, currently rated, in 
combination, 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which denied a 
compensable evaluation for impotence secondary to treatment 
for prostate cancer.  

A Travel Board hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

As a result of the testimony at that hearing, the issue has 
been slightly recharacterized.  Testimony, as noted below, 
concerned application of the wrong code.  Review of the 
record reveals that the veteran, along with impotence, is 
rated for Peyronie's Disease.  The Board, as noted below, 
essentially concludes that these two disorders should be 
rated under the same code, and that by doing so, a higher 
rating can be assigned.  Thus the issue has been 
recharacterized and there is no prejudice to the veteran in 
view of the favorable outcome, so the Board can proceed.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran suffers from Peyronie's disease (penile 
deformity) with subjective complaints of pain; he also has 
total impotence as secondary to treatment for prostate 
cancer.  



CONCLUSION OF LAW

The criteria for a 20 percent rating for Peyronie's disease 
and impotence, have been met.  38 U.S.C.A. § 1155(West 1991 & 
Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in April 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without more specific notice 
as to which party will get which evidence, the Board finds 
that the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

A review of his service medical records reflects that in May 
1982, the veteran was seen with complaints of a small lump in 
the distal penis midline which caused mild pain and 
tenderness during erections.  The diagnostic impression was 
Peyronie's disease of the penis.  

An August 1991 scrotal ultrasound was normal with an 
incidental note of a right spermatocele (epididymal head).  

A September 2000 Air Force clinic record notes that the 
veteran was diagnosed with prostate cancer.  

A September 2000 oncology consultation report noted that the 
treatment recommended for the veteran was combination hormone 
therapy and external beam irradiation.  

On VA examination conducted in March 2002, the veteran's 
history of prostate cancer was noted.  It was noted that his 
treatment included hormone injections and multiple radiation 
treatments.  The veteran reported that he developed total 
impotence following his treatment for prostate cancer.  He 
stated that he had no significant erection and had been 
treated on Viagra without any improvement.  The diagnoses 
included impotence, severe, unresponsive to treatment.  

During the June 2002 Travel Board hearing, the veteran 
contended that the RO erred in the application of the 
diagnostic code assigned for his service-connected impotence.  
He maintained that there was a relationship between his 
service-connected penile deformity (diagnosed as Peyronie's 
disease) and his service-connected impotence.  It was 
asserted that a 20 percent rating was warranted under 
Diagnostic Code 7522.

Historically, the Board notes that the veteran was granted 
service connection for prostate cancer in an October 2000 
rating decision.  A 100 percent rating was assigned from 
September 19, 2000 which was during a period of active 
malignancy, and for six months following completion of 
treatment.  The rating was reduced to 40 percent disabling 
from August 1, 2002.  

By a rating action February 2001, service connection for 
impotence as secondary to service-connected prostate cancer 
was granted with a noncompensable evaluation, effective 
September 19, 2000.  Entitlement to a special monthly 
compensation based on the loss of use of a creative organ 
pursuant to the provisions of 38 U.S.C.A. § 1114(k) was also 
established effective September 19, 2000.  In effect this was 
granted due to a diagnosis of impotency secondary to 
treatment for prostate cancer.  A noncompensable rating was 
assigned under Diagnostic Code 7522.

A November 2001 decision review officer's decision determined 
that service connection for Peyronie's disease was warranted 
with a 10 percent evaluation, effective April 23, 2001.  This 
rating was assigned under Diagnostic Code 7599-7804.  It was 
held that the pain complained of was commensurate with tender 
and painful scarring.  The noncompensable evaluation for 
impotence was continued.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Diagnostic Code 7522 provides for an assignment of a 20 
percent evaluation based on the presence of penile deformity 
coupled with loss of erectile power.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, one will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).  

The veteran contends that an increased compensable rating for 
impotency is warranted.  In this regard, it is noted that 
this disorder is rated analogously to Diagnostic Code 7522, 
for penis deformity, with loss of erectile power.  In rating 
a disability that is not listed in the Ratings Schedule, such 
as impotency, it is permissible to rate that disability under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Penile deformity, with loss of erectile power, because it 
frequently involves impotence, appears to be the disability 
listed in the Ratings Schedule that is most closely analogous 
to the service-connected disability secondary to the 
veteran's prostate cancer.  See Lendenmann v. Principi, 3 
Vet. App. 345, 350-51 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

As noted above, service connection for Peyronie's disease was 
granted in November 2001 with a 10 percent evaluation by 
analogy under Diagnostic Code 7804 which provides that scars 
may be evaluated 10 percent disabling where the scaring is 
tender and painful on objective demonstration.  However, in 
the opinion of the Board, the veteran's service-connected 
Peyronie's disease is more appropriately evaluated under 
Diagnostic Code 7522 along with his service-connected 
impotence.  In this regard, the Board notes that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001).  This is referred to 
as the rule against pyramiding which prevents the payment of 
VA compensation for essentially the same disabling symptoms 
or the same disability under separate scheduler or rating 
criteria.  Of course, veterans are entitled to the highest 
evaluation allowed under any applicable scheduler criteria.  

Thus, after thorough examination of the evidence the Board 
concludes that a 20 percent evaluation is warranted for the 
veteran's service-connected Peyronie's disease and impotency.  
While the pathologies did not have a joint onset, they co-
exist currently.  Under the criteria of Diagnostic Code 7522, 
two distinct elements are required for a compensable rating: 
the veteran must have a penile deformity and also a loss of 
erectile power.  In this case, the veteran suffers from a 
penile deformity which began in service and also has erectile 
dysfunction as secondary to treatment for service-connected 
prostate cancer.  Thus, both disabilities together are most 
appropriately rated by analogy under Diagnostic Code 7522, 
given the anatomical localization, symptomatology, and 
functional impairment evident in this case.  38 C.F.R. 
§ 4.20.  Under such criteria, the veteran's entire penile 
disability more nearly approximates the criteria for a 20 
percent rating.  


ORDER

A 20 percent rating for Peyronie's disease and impotence is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

